Citation Nr: 1512729	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  06-21 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a chronic right ankle disability, claimed as residuals of injury.

2.  Entitlement to service connection for a chronic left ankle disability, claimed as residuals of injury.

3.  Entitlement to service connection for a chronic right knee disability, claimed as residuals of injury.

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The Veteran served in the Arizona Army National Guard from October 1996 to June 2006, during which time she served on active duty for training (ACDUTRA) from January 1997 to June 1997, with additional periods of inactive duty training (INACDUTRA), including in December 1998.  She also served on active duty in the United States Army from May 2003 to January 2004 when her National Guard unit was activated for Federal service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claims of entitlement to service connection for chronic disabilities of her right and left ankles and her right knee, all claimed as residuals of injury.

In February 2011, August 2011, and June 2013, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional evidentiary and procedural development.  Following the most recent remand, the denials of VA compensation for chronic disabilities of the Veteran's right and left ankle and her right knee were confirmed in a June 2014 rating decision/supplemental statement of the case.  The case was returned to the Board in June 2014 and the Veteran now continues her appeal.
 
For the reasons that will be discussed below in the REMAND portion of this decision, the issue of entitlement to service connection for a chronic right knee disability is REMANDED to the RO/AOJ.  The Veteran and her representative will be notified by VA if any further action is required on their part. 


FINDINGS OF FACT

1.  The Veteran sustained a spraining injury to her right ankle during active duty in July 2003, while engaged in athletic activity.

2.  Current post-service medical evidence does not objectively demonstrate the clinical presence of a chronic right ankle disability at any time during the pendency of this claim.

3.  The Veteran sustained a twisting injury to her left ankle during active duty in July 2003, while participating in a road march.

4.  Current post-service medical evidence does not objectively demonstrate the clinical presence of a chronic left ankle disability at any time during the pendency of this claim.  

CONCLUSIONS OF LAW

1.  A chronic right ankle disability was not incurred, nor is one presumed to have been incurred, during active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 

2.  A chronic left ankle disability was not incurred, nor is one presumed to have been incurred, during active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA).

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claims for service connection for the bilateral ankle issues decided on the merits herein were filed in April 2005, and a VCAA notice letter addressing these matters was dispatched to the claimant in July 2008, which satisfies the above-described mandates, and the requirements that the claimant be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although fully compliant notice did not precede the initial RO adjudication of the claim in the December 2005 rating action now on appeal, this defect in timing of notice was rectified by subsequent readjudications of the claim, most recently in a June 2014 rating decision/supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  In this regard, the claimant's service treatment records from her period of active duty, ACDUTRA, INACDUTRA, and all relevant post-service records from VA and private sources have been obtained and associated with the evidence.  The Board has thoroughly reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for all pertinent medical records.  The Veteran's claims file indicates that she was directly requested, via mailed correspondence sent to her latest known mailing address, to provide any evidence, including medical records, which would support her claim for a bilateral ankle disability.  However, no evidence objectively demonstrating the existence of a left or right ankle disability during the pendency of the claim was provided by the Veteran in response to VA's request.  VA has also contacted the Veteran's unit in the Arizona Army National Guard for verification as to whether her periods of INACDUTRA were Federalized service under 32 U.S.C. §§ 316, 502, 503, 504, or 505.  A VA memorandum is included in the claims file, dated in June 2014, in which a formal finding was made that her periods of INACDUTRA were not Federalized service as defined under the aforementioned sections of Title 32 of the United States Code.  The Board is satisfied that all pertinent evidence necessary to adjudicate the bilateral ankle disability claim has been obtained and associated with the record, or is otherwise viewable on the VBMS and Virtual VA electronic information databases.  

The claimant was provided with a VA medical examination in November 2005, addressing her claim for VA compensation for chronic orthopedic disabilities of her left and right ankle.  The examination report indicates that an objective clinical assessment of her ankles, which included an X-ray study of the bones and soft tissues of her ankle joints, was conducted.  The Board has reviewed the examination report and notes that the claimant's pertinent clinical history was considered by the VA physician who provided it.  The physician has provided an adequate discussion of his clinical observations and a rationale to support his findings and conclusions within the context of the claimant's pertinent clinical history as contained within her claims file.  The examination and opinion of record are adequate for adjudication purposes with respect to the claim for service connection for left and right ankle disabilities .  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
The Board further finds that the AOJ has substantially complied with the Board's remand instructions with respect to the ankle claims, as presented in its prior remands of February 2011, August 2011, and June 2013.  As such, there is no need for an additional remand for corrective action to comply with the Board's prior remand instructions with respect only to the ankle claims.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of the ankle disability claims decided herein, and thus no additional assistance or notification is required with regard only to these matters.  The claimant has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

II.  Pertinent law and regulations.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims decided herein.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a).

Specifically, direct service connection for a claimed disorder requires (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Also, to establish service connection for a claimed disability the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2014).

III.  Entitlement to service connection for a chronic bilateral ankle disability, claimed as residuals of injury.

As relevant, a treatment note from December 1998 shows that during INACDUTRA the Veteran complained of right ankle pain.  X-ray of her right ankle was unremarkable, noting an anterior distal lucency of her right tibia, which the examiner deemed as likely representing a normal anatomic variant.

During the Veteran's period of active duty, she was treated for right ankle pain following an inversion injury, diagnosed as a Grade II ankle sprain, which was sustained while she was engaged in athletic activity in July 2003.  Also in July 2003, she was treated for complaints of left ankle pain and swelling, diagnosed as left ankle strain, following a twisting injury of her left ankle during a road march.  She was placed on physical profile for both ankle diagnoses during active service.  

Following her separation from active duty in January 2004, the Veteran filed a claim for VA compensation for a bilateral ankle disability in November 2005.  Pursuant to her claim, she was provided with a VA orthopedic examination.  The examining physician noted the Veteran's prior history of injury to both ankles during active service in July 2003.  At the time of the examination, the Veteran presented with subjective complaints of ankle soreness 2 - 3 times per week, which she characterized as being 3 on a scale of 1 to 10, with 10 representing the highest level of pain.  She stated that she has received no ankle surgery and that she did not use braces or ambulatory aids for her ankles.  No swelling or current treatment of her ankles was reported and she did not report any adverse impact on her capacity to work as a result of her subjective ankle symptoms.  Clinical evaluation produced no tenderness on palpation, no swelling, and no complaint of pain on repeated active and passive motion, with full range of ankle motion displayed, bilaterally.  X-rays of both ankles revealed normal radiographic findings.  The pertinent diagnosis was both ankles normal on examination with normal X-rays.

The Board has considered the evidence discussed above and finds that notwithstanding her documented history of a left and right ankle injury during active duty in July 2003, the Veteran does not have a current diagnosis of a chronic orthopedic disability involving either ankle, nor has she presented evidence of the existence of such a disability at any time during the pendency of this claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, she has not met the critical element of providing objective medical evidence of current disability, as prescribed in the test discussed by the United States Court of Appeals for Veterans' Claims (Court) in Hickson v. West, 12 Vet. App. 247, 253 (1999).  At this point, the Board notes that the Court has also held that subjective pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, in view of the absence of an objective diagnosis of a chronic disability affecting either ankle at any time during the pendency of the claim, the Veteran's appeal with regard to this matter must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the ankle claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

To the extent that the claimant attempts to relate her claimed bilateral ankle disabilities to her military service based on her own personal knowledge of medicine and her familiarity with her individual medical history, she is not a trained medical clinician. The records do not reflect that she has ever received any formal medical training. Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding the clinical existence of a current diagnosis of an ankle disability falls outside the realm of common knowledge of a lay person, she lacks the competence to provide a probative medical opinion establishing such a diagnosis, much less linking her claimed ankle disabilities to service. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal musculoskeletal disabilities and opine as to their relationship to service and specific incidents of history as they have no formal training/accreditation in internal medicine and orthopedics).  

ORDER

Service connection for a chronic right ankle disability, claimed as residuals of injury, is denied.

Service connection for a chronic left ankle disability, claimed as residuals of injury, is denied.  

REMAND

With regard to the Veteran's claim for service connection for a chronic right knee disability, the pertinent medical evidence shows that she injured her right knee while running during INACDUTRA in December 1998.  Although VA has made a formal finding that this injury did not occur during a period of recognized Federalized service, pursuant to Title 32, the Veteran had thereafter served on active duty from May 2003 to January 2004.  Although there are no medical records from this period of active duty addressing the state of her right knee, the Board notes that five months after her discharge from active duty, a May 2004 report from the Physical Evaluation Board (PEB) of the Arizona Army National Guard determined that the Veteran's was no longer fit for military service in the Army National Guard due to recurrent right patellae subluxation with chronic knee pain.  

However, there is no objective medical report, including the most current VA examination report of November 2005, that addresses the question of whether it is as likely as not that the Veteran's right knee injury of December 1998, which clearly and unmistakably existed prior to her period of active duty from May 2003 - January 2004, was aggravated (i.e., permanently worsened beyond its natural progression) by this period of active duty, given that she was subsequently deemed to be unfit for further military service by the PEB in May 2004, which was a mere five months following her separation from active duty.  Accordingly, this matter should be remanded to the RO/AOJ so that the Veteran's claims file may be reviewed by the appropriate clinician, who should then provide a nexus opinion addressing the question of aggravation.  

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  The Veteran's claims file should be provided to the appropriate VA clinician, who should review her pertinent clinical history contained in her claims file.  Careful attention should be directed to the clinical evidence relating to the state of her right knee from December 1998 (when she injured this knee) up to just prior to her entry into active duty in May 2003.  The clinician should then review the record that addresses the state of the Veteran's right knee for the period immediate after her separation from active duty in January 2004, with attention directed on the findings of the May 2004 PEB report.  Then, based on this review, the clinician should present an opinion as to the following:

Is at least as likely as not (i.e., a 50 percent likelihood or greater) that the Veteran's preexisting right knee injury of December 1998 was aggravated (i.e., permanently worsened beyond its natural progression) as a result of her active military service from May 2003 - January 2004?

The clinician's report must include a detailed supportive rationale and explanation of any opinion presented.   If the opining clinician is unable to provide the requested opinion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, and ensuring that the development undertaken is in substantial compliance with the instructions in this REMAND, the Veteran's claim of entitlement to service connection for a chronic right knee disability should be adjudicated on the merits following review of all relevant evidence associated with the claims file.  

If claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


